President.
Mr. Blocksom, what evidence have you given of a warranty ?
Blocksom. — If we have not proven an express warranty, we hope and expect to recover on the implied warranty.
President. — In the sale or exchange of personal chattels, the law implies a warranty as to the property, but not as to the quality; proof of fraud will not do, if even that was made out. You have declared *80on an express warranty, you must give evidence of an express warranty, or your action is not supported. It seems to me, that your evidence negatives all pretence of warranty as to the soundness, and that you cannot sustain the action.
Wright and Redick, for defendant.
Plaintiffs counsel consented to a verdict for the defendant.